
	
		I
		112th CONGRESS
		1st Session
		H. R. 476
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Brady of Texas
			 (for himself, Mr. Reichert,
			 Mr. Sam Johnson of Texas,
			 Ms. Berkley,
			 Mr. Larsen of Washington,
			 Mrs. Blackburn,
			 Mrs. McMorris Rodgers,
			 Mr. Sessions,
			 Mrs. Adams,
			 Mrs. Lummis,
			 Mr. Posey,
			 Mr. Poe of Texas,
			 Mr. Young of Florida,
			 Ms. Granger,
			 Mr. Heller,
			 Ms. Brown of Florida,
			 Mr. Cooper,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Duncan of Tennessee,
			 Mr. McDermott,
			 Ms. Herrera Beutler, and
			 Mr. McCaul) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the deduction of State and local general sales
		  taxes.
	
	
		1.Permanent extension of
			 deduction of State and local general sales taxesSubparagraph (I) of section 164(b)(5) of the
			 Internal Revenue Code of 1986 is amended by striking , and before
			 January 1, 2012.
		
